Citation Nr: 0431258	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  93-14 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Jeany Mark, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1942 to February 
1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1992 decision by 
the Department of Veterans Affairs (VA) Waco, Texas, regional 
office (RO).  In July 1995, the Board determined that the 
veteran had presented new and material evidence to reopen the 
claim for service connection for a left shoulder disorder.  
In July 1996, the Board remanded the case for an examination 
of the veteran's shoulder to include a medical opinion.  In 
December 1998, the Board issued a decision which denied the 
appeal.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In February 2001, 
the Secretary of Veterans Affairs (Secretary) and the 
veteran, through his attorney, filed a joint motion to vacate 
the Board's decision and remand the case for further action.  
The Court granted that motion later that month.  

In February 2002, the Board undertook internal development of 
evidence.  In August 2003, upon completion of that 
development, the Board remanded the case to the Huntington, 
West Virginia RO for the purpose of considering the newly 
developed evidence in the first instance.  That RO confirmed 
the denial of the issue on appeal in October 2003.  In March 
2004, the Board remanded the case to the RO for additional 
notification and development.  The requested actions have 
since been completed, and the case has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  A chronic left shoulder disorder was not present during 
service, arthritis of the left shoulder was not manifested 
within a year after separation from service, there is no 
continuity of symptomatology after service, and a current 
left shoulder disorder is not related to any incident during 
service.


CONCLUSION OF LAW

A current left shoulder disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in June 2004, provided the veteran 
with a specific explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
asked the veteran to submit any other information/evidence.  
The VA has no other duty to inform the appellant that any 
additional information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement of section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in June 2004 and was 
given an ample opportunity to respond.  The veteran replied 
by stating that he had no further evidence to be considered, 
and that he desired a decision as soon as possible.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran had declined a hearing.  The claims file contains his 
service medical records.  His available post service 
treatment records have been obtained.  He has been afforded 
VA examinations, and appropriate opinions have been obtained.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 2002).  If a chronic disorder such 
as arthritis is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The claim for service connection for a left shoulder disorder 
was previously denied by the Board in a decision of September 
1976.  However, in a decision of July 1995, the Board 
concluded that the veteran had presented new and material 
evidence to reopen the claim.  

The Board notes that a review of the veteran's service 
medical records demonstrates that in February 1943 he 
complained of pain and tenderness to the left infrascapular 
region sharply localized to the subscapular bursa.  The 
impression was subscapular bursitis.  A consultant noted that 
the veteran described his pain as being across the back at 
the shoulders and the sides of the chest up near the axillae.  
This reportedly had started three weeks before he was 
drafted.  The veteran described the pain as feeling like pins 
sticking in him.  The veteran was hospitalized and upon 
admission his chief complaint was described as being an 
aching pain between the shoulder blades which referred around 
both sides of the chest.  Another record shows that the 
veteran stated that he felt like his arms were going to drop 
off.  A service medical record dated in March 1943 shows that 
the veteran was returned to duty.  The only diagnoses were 
(1) psychoneurosis, mixed type, mild; (2) sinusitis, ethmoid, 
chronic, mild, bilateral; (3) laryngitis, catarrhal, chronic; 
and (4) caries, dental, multiple.  A left shoulder disorder 
was not diagnosed.  In a final summary also dated in March 
1943, it was noted that physical examination had revealed no 
positive abnormal findings, and that it was the impression 
that the symptoms were functional with no organic disease 
present.  

The veteran was hospitalized in service again in September 
1943 for a complaint of chest pain.  It was noted that joint 
movements were performed well.  Again, a left shoulder 
disorder was not diagnosed.  

The report of a physical examination of the veteran conducted 
in February 1946 for the purpose of his discharge shows that 
no musculoskeletal defects were found.  It was also stated 
that he had no wound, injury or disease which was disabling.  
It was noted that he had been treated for pain in the left 
side in 1943, but it was stated that this was not permanently 
disabling.  Thus, the service medical records show that a 
chronic left shoulder disorder was not present during 
service.

There is no evidence of arthritis during the year following 
separation from active service.  There is also no continuity 
of symptomatology after service.  The veteran filed a claim 
for disability compensation with the VA in November 1950, but 
did not claim a left shoulder disorder.  In addition, the 
report of an orthopedic examination conducted by the VA in 
February 1951 is completely negative for complaints, 
findings, or diagnoses pertaining to a left shoulder 
disorder.  The only complaints pertained to the right knee 
and left index finger.  

A record dated in Match 1976 from F. M. Clark M.D., indicates 
that the veteran was treated in March 1957 for left upper 
quadrant pain of many years of duration; however, the record 
does not contain any specific reference to either service or 
a diagnosis pertaining to the left shoulder.  It was noted 
that the examination was negative and the veteran was treated 
symptomatically with medication for pain.  

The earliest records containing a diagnosis of left shoulder 
disorder are from many years after separation from service.  
A record dated in February 1969 from William R. Gee, M.D., 
indicates that the veteran was treated for bursitis and 
muscle spasms in the shoulders in September 1968.  The Board 
notes that this treatment was over 22 years after his 
separation from service.   

A record dated in May 1972 from John R. Rountree, M.D., 
indicates that the veteran was treated for bursitis of the 
left shoulder in May 1971.  A note from Dr. Rountree received 
in May 1975 contains the following list:

Begin 1943:
1.  Psychoneurosis - mild cause undetermined
2.  Sinusitis, ethmoid, chronic, mild, bilateral
3.  Laryngitis, catarrhal[?], chronic
4.  Cavities, dental, multiple L14, R14, 7, 6
5.  Subscapular bursitis
6.  Nasopharyngitis
7.  Atypical pneumonia
8.  1945 - Urticaria.

It is unclear whether this note from Dr. Rountree is intended 
to convey a medical opinion or is simply recounting history 
provided by the veteran.  To the extent that it is intended 
to be an opinion, the Board notes that a bare conclusory 
opinion without an explanation of the basis for the opinion 
is not adequate to support the claim.  See Miller v. West, 11 
Vet. App. 345, 348 (1998).  The Board notes that there is no 
clinical data or other rationale to support this opinion; nor 
is there anything otherwise in the record that would give it 
substance.  Therefore, the opinion is essentially 
unsupported.  See Bloom v. West, 12 Vet. App. 185 (1999). The 
fact that the veteran's own account of the etiology of his 
disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Many other records from years after service are of record, 
but they provide no support for the claim.  A record from a 
private physician dated in June 1972 indicates that he had 
treated the veteran in September 1968 for various disorders 
including aching in the shoulder.  A VA hospital summary 
dated in February 1974 shows that the veteran was treated for 
a left elbow disorder and multiple musculoskeletal complaints 
which were thought to be probably due to psychosomatic 
origin.  The records do not include medical opinion linking a 
current shoulder disorder to service.

The report of a disability evaluation examination conducted 
by the VA, in July 1974, shows that the veteran reported 
having been treated in service for a stiff left shoulder.  He 
also reported having been treated by the VA for a left 
shoulder disorder in January and April of 1974.  Following 
examination, including musculoskeletal evaluation, a left 
shoulder disorder was not diagnosed.  

A VA medical examination report, dated in July 1975, reflects 
that the veteran was found on examination to have rotator 
cuff tendonitis of the left shoulder with a moderate degree 
of fibrosis of local soft tissue around the shoulder joint 
resulting in partial limitation of motion and chronic pain on 
motion.  The record contains no medical opinion that it was 
related to service.

The Board has noted that lay statements, received in July 
1973, December 1973 and January 1976, from relatives and 
acquaintances of the veteran are to the effect that he did 
not have any trouble with his shoulder before going into 
service, and injured his shoulder during service.  In 
addition, the veteran himself has given a similar account.  
However, these lay persons are not qualified to offer a 
medical opinion linking a current disorder to service.  The 
Court has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  See also 38 C.F.R. § 3.159(a)(1), (2).  

The only competent medical opinions regarding whether a 
current left shoulder disorder is related to service weigh 
against the claim.  The report of a joints examination 
conducted by the VA in February 1997 shows that the examiner 
reviewed the veteran's medical history and his current 
complaints.  The veteran gave a history of injuring his left 
shoulder in service while playing football and falling.  He 
also reported working as a meat packer for 30 years after 
service which involved moving boxes weighing 12 to 30 pounds.  
Following physical examination, the examiner made the 
following comments:

I think the patient has valid complaints 
of pain due to tendonitis degenerative 
changes in the left shoulder and probably 
in some degree even originating in his 
neck.  He is 74 years of age and carried 
out an active 30 years on the job after 
leaving service.  It is inappropriate in 
my opinion to relate his present 
disability in the shoulder to the single 
fall while playing football in the 
service.  Certainly one cannot deny that 
was one incident in the lifetime of 
stress to the shoulder however.    

An associated X-ray report shows that upon X-ray of the left 
shoulder the impression was (1) asymmetry of the 
acromioclavicular joint space which is widened superiorly.  
Question old trauma.  (2) the shoulder is otherwise 
unremarkable.  

In June, July and December 1998, a private physician, Alan G. 
Kaye, M.D., noted the veteran's complaints of pain on the 
left side of the neck, with pain radiating down the left arm.  
The neck had mild to moderate tenderness on the left.  The 
left shoulder had a limited range of motion.  Diagnoses 
included cervical degenerative joint disease with mild to 
moderate symptoms of the left arm and probable impingement 
syndrome of the left shoulder.  There was no opinion as to 
the origin of the symptoms.  

A February 2001 X-ray study of the veteran's left shoulder 
was normal for his age.  

The February 1997 VA opinion and the radiology opinion tend 
to weigh against the claim.  However, the veteran and his 
attorney raised questions as to the interpretation of the 
opinions.  Therefore, in February 2002 the Board requested 
additional development of evidence, to include a medical 
examination with an opinion as to whether a current left 
shoulder disorder is as likely as not due to an injury in 
service.  The Board also requested a radiology opinion on the 
same question.  The resulting opinions both weigh against the 
claim.  

The report of an examination conducted by the VA in March 
2002 shows that the veteran was seen for evaluation of his 
left shoulder.  The examiner noted that he went through the 
veteran's chart, and found several references to the left 
shoulder, all of them inferring subscapular bursitis or a 
functional problem.  The veteran continued to complain 
bitterly about the left shoulder and pointed to the 
subscapular area under the neck in essence, but down lower.  
The veteran was reluctant to forward flex beyond 100 degrees 
and abduct beyond 100 degrees.  At any attempt to passively 
go further, he screamed out with pain in excess of what the 
examiner indicated he would normally expect.  The veteran 
reportedly had had surgery for the ulna nerve on the left 
side, therefore testing for sensation was inconsistent.  The 
deep tendon reflexes on the left side were 1+ at the biceps, 
triceps, and brachial radialis area.  With the patient lying 
and the shoulder at 90 degrees from the body, internal 
rotation was 85 degrees and external rotation was 85 degrees; 
however with the patient standing on the right side he could 
reach T12 and on the left side he reached L4.  

Following examination, the diagnosis was probable bursitis 
about the left subscapular area.  He also had some shoulder 
cuff problems and a positive impingement test, but yelled out 
in excess.  The examiner also made the following comments:

The question is asked whether it is as likely as 
not that the current shoulder abnormalities are the 
result of the shoulder injury in the service 
considering the negative x-rays.  The diagnosis is 
subscapular bursitis and the medical opinion that 
the veteran has complained for function with no 
organic disease.

I am of the opinion that the current shoulder 
problems are not directly associated with the 
subscapular bursitis that he had in the service.  I 
have reviewed his chart. 

A VA report dated in June 2002 shows that it was prepared by 
a VA radiologist who consulted with an orthopedist.  It was 
noted that previous X-rays from February 1997 could not be 
located despite an extensive search of archives, but that an 
X-ray of the left shoulder from February 2001 was available.  
The X-ray did not show any bony abnormality and was normal 
for the veteran's age.  It did not show evidence of old 
trauma.  The physicians concluded that there was no current 
evidence of old trauma on X-ray and probably was not in 1997.  
They concluded that they believed that when an X-ray was 
interpreted in 1997, the VA radiologist would have so stated 
if there had been a definite abnormality.  They further 
stated that the fact that the radiologist in 1997 wrote 
"question old trauma" meant that the radiologist in 1997 
did not see a definite abnormality.  

In summary, after reviewing all of the evidence, the Board 
finds that the veteran's current left shoulder disorder was 
not present until many years after service, and is not 
etiologically or causally related to active duty service or 
any incident therein.  The earliest records of the current 
shoulder problems are from many years after separation from 
service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
veteran may believe that a shoulder disorder began in 
service; however, as a lay witness, he does not have the 
medical training and experience to determine a current 
diagnosis or its etiology.  His lay opinion is outweighed by 
the medical evidence of record, which establishes that a 
chronic left shoulder disorder was not incurred in or 
aggravated by service, nor manifested during the first year 
following completion of active service.  Consequently, the 
claim must be denied.  


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.



	                        
____________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



